Citation Nr: 1126683	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for chronic sinusitis.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1961 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, that continued noncompensable ratings.

The Travel Board hearing the Veteran requested was scheduled for May 14, 2009, but he failed to appear.  There is no indication in the claims file that he requested the missed hearing be rescheduled.  Hence, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In September 2009, the Board reopened the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and remanded it to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits.  The Board also remanded the Veteran's claims for increased ratings and a claim for entitlement to service connection for tinnitus to the AMC for additional development.  The AMC/RO completed the additional development as directed, granted service connection for PTSD with an initial 30 percent rating, effective September 2006, and for bilateral tinnitus with an initial 10 percent rating, effective April 2007, but continued to deny the increased rating claims, and returned the case to the Board for further appellate review.

There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date for the PTSD or bilateral tinnitus.  Thus, neither claim is before the Board and they will not be addressed in the decision below.



FINDINGS OF FACT

1.  The Veteran's sinusitis has not manifested with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  The Veteran's bilateral hearing loss has manifested no higher than Roman Numeral Level III on the VA rating table in the right ear, and no higher than at Roman Numeral Level II in the left ear during the current rating period.  An exceptional pattern of hearing loss has not manifested in either ear.


CONCLUSIONS OF LAW

1.  The requirements for a compensable evaluation for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.97, Diagnostic Code 6513 (2010).

2.  The requirements for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in October 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the October 2006 letter fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the process. He was afforded VA examinations.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  The VA audiologists fully described the functional effects caused by a hearing disability in the reports. Martinak v. Nicholson, 21 Vet. App. 447 (2007). In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Chronic Sinusitis.

By way of history, an October 1971 rating decision granted service connection for chronic maxillary sinus and assigned an initial noncompensable rating, effective April 1971.  VA received the Veteran's current claim for an increased rating in September 2006.

Analysis

Chronic sinusitis is rated under Diagnostic Code 6513.  For a compensable rating of 10 percent, these criteria require one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97.

A Note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.

The November 2006 examination report reflects that the Veteran did not report any active treatment for his sinusitis, and that his sinuses were worse in the fall.  The Veteran also reported that he breathed better through his left nostril, and that he used a steroid nasal spray for relief.  Physical examination revealed a deviated nasal septum to the right with about 80 percent reduction of the right side of the nose.  There was no pus or polyps noted in the nose.  The examiner noted that a computed tomography scan revealed evidence of a mild chronic sinusitis bilaterally, right a little worse than the left.

The objective findings on clinical examination did not reveal any evidence of purulent discharge or crusting.  Further, neither did the Veteran report, nor do the outpatient records note, a history of three to six non-incapacitating episodes per year characterized by headaches, pain, purulent discharge or crusting.  There was no evidence of one or two incapacitating episodes of sinusitis per year that required four to six weeks of antibiotic treatment as of the November 2006 examination.  Thus, the Veteran's chronic sinusitis more nearly approximated the assigned noncompensable rating as of 2006.  38 C.F.R. § 4.7.

The Veteran asserted in his notice of disagreement that his sinusitis was more severe than indicated, and also that his disorder had increased in severity since the 2006 examination.  The Board remanded for another examination.

The November 2009 examination report notes that the examiner conducted a review of the claims file.  The Veteran reported occasional thick drainage, and that antibiotics were required several times.  The Veteran also reported that his chronic congestion symptoms were well controlled by a steroid nasal spray.  The examiner noted that an October 2009 computed tomography scan showed the Veteran to have large natural antrostomies, and that the radiologist interpreted the findings as possibly a post-operative status.  The Veteran, however, denied any previous surgeries.  The scan also showed some thickening of the mucosa membranes in the left maxillary sinus and in several of the ethmoid sinuses.  The right maxillary sinus, the sphenoid and frontal sinuses were all clear per the scan.

Physical examination revealed the external nose as normal and symmetrical.  The nasal septum was slightly deviated to the right, but the nasal airway was adequate on both sides.  There was no tenderness over sinuses or crusting in the nose, and there were no nasal polyps, growths, or tumors.  There was no sign of any active infection, and there was no purulence in the nose.  The examiner noted that the mucus membranes were not really edematous, and there was no granulomatous disease.  The examiner diagnosed mild right nasal deviation and chronic mild rhinosinusitis, probably allergic, which was reasonably well controlled with nasal steroid sprays and nasal saline.

The objective findings on clinical examination did not reveal positive symptoms that would meet or approximate the criteria for a 10 percent rating.  The Board notes the examiner's notation that the Veteran reported that, since his separation from active service, he had required a regimen of antibiotics several times for thick drainage.  The context of the notation appears to indicate that the Veteran did not report the necessity for antibiotics during the then current period.  In any event, as the Board noted earlier, the VA outpatient records do not support a finding or inference that the Veteran has been prescribed antibiotics for a four to six week period at least once during the current rating period.  Nor does the evidence show at least three non-incapacitating episodes characterized by the symptoms listed in the rating criteria.

The Board also notes that the examiner diagnosed allergic rhinosinusitis.  The Board infers that the examiner knows the difference between that disorder and allergic rhinitis, and he did not diagnose the latter.  Nonetheless, allergic rhinitis is rated under Diagnostic Code 6522, and, where polyps are not present, each nasal passage must be more than 50 percent obstructed, or one side must be completely obstructed.  See 38 C.F.R. § 4.97.  The Veteran's worse, right, side is at least 20 percent unobstructed.  In fact, the examiner noted the Veteran's symptoms were minimal.  Hence, the Veteran's sinusitis would still more nearly approximate a noncompensable rating if rated under Diagnostic Code 6522.  Thus, the Board is constrained to find that the preponderance of the evidence shows the Veteran's chronic sinusitis to have more nearly approximated the assigned noncompensable rating throughout the current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513.  There is no factual basis for a staged rating for any part of the period.

Bilateral Hearing Loss.

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.





Analysis

Historically, the October 1971 rating decision noted earlier also granted service connection for the bilateral hearing loss and assigned a noncompensable rating, effective April 1971.  The hearing loss claim also was received in September 2006.

The December 2006 examination report reflects that the Veteran is fitted with hearing aids bilaterally.  The report notes that the hearing loss manifested as follows: Right ear: 500 Hertz(Hz), 40 decibels (db); 1000 Hz, 30 db; 2000 Hz, 25 db; 3000 Hz, 80 db; 4000 Hz, 80 db; for an average of 53.75 db.  Speech recognition was 96 percent.  Left ear: 500 Hz, 40 db; 1000 Hz, 20 db; 2000 Hz, 30 db; 3000 Hz, 95 db; 4000 Hz, 110 db; for an average of 62.5 db.  Speech recognition was 96 percent.

The examination report notes that middle ear immittance measurements indicated normal middle ear pressure and admittance, and acoustic reflexes were intact bilaterally.  The examiner diagnosed a mild to profound sensorineural hearing loss and noted that speech recognition thresholds were in good agreement with the puretone averages.

The objective findings on clinical examination did not reveal an exceptional pattern of hearing impairment.  They showed the right ear hearing loss to manifest at Roman Numeral Level I, and the left ear at Level II.  Table VII shows these two levels to intersect at the noncompensable rate.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Following the Veteran's assertions that his hearing loss had increased in severity, the Board remanded the case for another examination.  The November 2009 examination report does not reflect that the Veteran reported any particular symptoms of impact other than tinnitus.

The November 2009 report notes that the hearing loss manifested as follows: Right ear: 500 Hertz (Hz), 40 decibels (db); 1000 Hz, 35 db; 2000 Hz, 25 db; 3000 Hz, 80 db; 4000 Hz, 80 db; for an average of 55 db.  Speech recognition was 84 percent.  Left ear: 500 Hz, 40 db; 1000 Hz, 25 db; 2000 Hz, 30 db; 3000 Hz, 100 db; 4000 Hz, 105 db; for an average of 65 db.  Speech recognition was 84 percent.

The examiner noted that word recognition was good in quiet, and the left tympanic membrane was within normal limits.  A hermetic seal could not be maintained in the right ear.  The examiner diagnosed a mild to profound sensorineural hearing loss bilaterally, and that medical follow-up was not indicated.

The objective findings on clinical examination did not reveal an exceptional pattern of hearing impairment.  They showed the right ear hearing loss to manifest at Roman Numeral Level III, and the left ear at Level II.  Table VII shows these two levels to intersect at the noncompensable rate.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Hence, while the Veteran's hearing loss may have increased slightly, it was not of sufficient severity to manifest at a compensable rate.  Id.

The Veteran's representative asserts that the clinical setting of VA hearing examinations do not approximate the actual conditions of daily life.  Whatever may be the merits of that assertion in isolation, as noted earlier, the Board notes that the Veteran did not assert any deficiency of his hearing aids, and the examiner noted that the Veteran's hearing loss had no impact on his occupation or usual daily activities.  Thus, the Board is constrained to find the evidence shows the Veteran's bilateral hearing loss has more nearly approximated a noncompensable rating for the entire rating period.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  The Board also finds that a claim for an extra-schedular rating has not been raised.  The most recent VA examination noted that the hearing loss has no significant occupational effects, and no effects on usual daily activities.  In light of the fact that the rating criteria sufficiently describe the hearing loss disability and its severity, the Board finds the Veteran's disability is not exceptional. In the absence of an exceptional disability picture, there is no basis for an extraschedular referral. See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable rating for chronic sinusitis is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


